DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-18 are pending in this application. Claims 1-10 have been cancelled.  Claims 11-18 have been added.  Claims 11-18 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (EP 1742539) in view of Barkan (SU 47494), Mathys et al (WO 2013/007620), and Veal (US 5952022) for the reasons set forth in rejecting the claims in the last Office action.  The new claims are not seen to influence the conclusion of unpatentability previously set forth.  
As to claims 11-18, Merrill et al (EP 1742539) teach a method of producing a cheese (fresh curd, mozzarella) for frying applications comprising: controlling a consistency, shape of the cheese upon heating; controlling a degree of oiling off of the cheese; and controlling a desired degree of melting of the cheese while controlling the degree of oiling off of the cheese.  The heating of the cheese is by the method selected from the group consisting of steam and microwave.  A desired temperature ranges from 33°C to 149°C and the desired holding time ranges from 1 min to 15 min. The method comprises denaturing the proteins within a cheese mass. The method comprises holding the cheese at a temperature in the fixed form after heating; followed by cooling, for example, with using a jacket, wherein the medium is water. The cheese is cooled to a desired temperature and is formed into a desired shape and final form of the cheese that can be the same as a starting form of the cheese. The method can comprise modifying the chemistry of the cheese.  See entire document, especially paragraphs [0023], [0033], [0044], [0054]-[0057], [0064], [0065], [0105] [0150]-[0153], and [0044]).
	The claim differs as to the type of heat, recitation of inactivating proteolytic enzymes, lipolytic enzymes, and microbial organisms within the cheese.
Barkan discloses the heating of a cheese using an electrically conductive fluid is known (see entire document, especially page 1).
Mathys et al disclose an applied electric field which is comprised of bipolar pulses with a pulse frequency, a pulse delay, and the heating of the cheese utilizes electrodes from stainless steel or titanium are known (see entire document, especially page 18, lines 7-10, Examples 1-2, and the claims).  Mathys et al disclose reduction of microbial load (see page 3).
Veal discloses the inactivation of proteolytic enzymes in cheese (see entire patent, especially claim 1).  Veal discloses a method of inactivating proteases (proteolytic enzymes), lipases (lipolytic enzymes), and microbial organisms in the cheese product comprising heating the cheese to a desired temperature; holding the cheese at a desired temperature for a desired time; and cooling the cheese to a desired temperature; wherein the cheese obtained maintains desirable functional properties for an extended period of time after the treatment application (see column 1 and the claims).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to heat the cheese using an electrically conductive fluid as taught by Barkan in that of Merrill et al because heating using an electrically conductive fluid is conventional in the cheese art.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use an applied electric field as taught by Mathys in that of Merrill et al because the use of an applied electric field is conventional in the cheese art.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to inactivate the enzymes as taught by Veal in that of Merrill et al because the inactivation of enzymes is conventional in the cheese art.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the use of a fresh cheese at the claimed temperature.  
As set forth above, Merrill et al teach a method of producing a cheese (fresh curd, mozzarella) for frying applications comprising: controlling a consistency, shape of the cheese upon heating; controlling a degree of oiling off of the cheese; and controlling a desired degree of melting of the cheese while controlling the degree of oiling off of the cheese.  The heating of the cheese is by the method selected from the group consisting of steam and microwave.  A desired temperature ranges from 33°C to 149°C and the desired holding time ranges from 1 min to 15 min.   Merrill et al teach heating the slurry and heating the cheese precursor (i.e. fresh cheese).
Once the prior art recognizes the application of heat then the manipulation of temperatures and times would be expected and obvious.  
It is noted that Applicant does not exclude additional components of the prior art and that claim 11 does not require a time limitation.
In the absence of a showing of unexpected results, it is not seen how the claimed invention patentably defines over the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
November 17, 2022